 In the MatterofKMOX BROADCASTING STATIONandST.LouisLOCAL, AMERICAN FEDERATION OF RADIO ARTISTS, AFFILIATED WITHA. F. of L.In theMatter of KWKBROADCASTING STATIONandST.LOUISLOCAL, AMERICAN FEDERATION OF RADIO ARTISTS, AFFILIATED WITHA. F. OFL.In the Matter of KSD BROADCASTING STATIONandST.LouisLOCAL, AMERICAN FEDERATION OF RADIO ARTISTS, AFFILIATED WITHA. F. OF L.In the Matter of WEW RADIO STATIONandST.Louis LOCAL,AMERICANFEDERATIONOFRADIOARTISTS,AFFILIATEDWITHA. F. OFL.Cases Nos. R-980, R-981, R-982, and R--984, respectively.DecidedDecember 1'2, 1938RadioBroadcasting Industry-Investigation of Representatives:controversyconcerning representation of employees:controversy concerning appropriateunit;majority status disputed by employers-UnitAppropriate for CollectiveBargaining:all staff actors, singers,and announcers,and all free-lance actors,singers, and announcers,includinzminors but excluding"hillbillies";inter-changeability of work ; desires of the employees themselves;history of collectivebargaining-Representatives:proof of choice:comparison of names on list ofunion members with names on employee's records in one radio station-Cer-tification of Representatives:upon proof of majority representation-ElectionsOrdered:in three radio stations.Mr. Alan F. PerlandMr. William J. Avrutis,for the Board.Mr. Henry JaffeandMr. S. Jaffe,of New York City, for theUnion..31r.Dewey S. GodfreyandMr. R. K. Schurr,of St. Louis, Mo.,forWIL and KWK.Lewis, Rice, Tucker, Allen & Chubb,byMr. Robert WalstonChubbandMr. John Terry Berger,of St. Louis, Mo., andMr. J. F.Brauner,of New York City, for KMOX.Green,Henry & Green,byMr. John R. Green, Mr. J. PorterHenry,andMr. Robert D. Evans,of St. Louis, Mo., for KSD.Mr. A. G. Eberle,of St. Louis, Mo., for WEW.Mr. A. George Koplow,of counsel to the Board.10 N. L.R B., No. 36.479 480NATIONAL LABOR RELATIONS BOARDDECISIONCERTIFICATION OF REPRESENTATIVESANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn June 6, 1938, St. Louis Local, American Federation of RadioArtists, affiliated with A. F. of L., herein called the Union, filed withthe Regional Director for the Fourteenth Region (St. Louis, Mis-souri) five separate petitions, each alleging that a question affectingcommerce had arisen concerning the representation of employees ofthe company named in the petition, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.The companies named in the five petitions are, respectively, Colum-bia Broadcasting System, Inc., herein called KMOX; Thomas Pat-rick, Inc., herein called KWK; Pulitzer Publishing Company, hereincalledKSD; St. Louis University, herein called WEW; and Mis-souri Broadcasting Corporation.'The first four are herein called theCompanies when referred to collectively.On July 18, 1938, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation in each case and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice, and on July 26, 1938, acting pursuant toArticle III, Section 10 (c) (2), of said Rules and Regulations, fur-ther ordered that the cases be consolidated for the purposes of hear-ing.On September 7, 1938, the Board ordered the case involvingMissouri Broadcasting Corporation to be severed from the other cases.We do not deal with it further in this Decision.On July 28, 1938, the Regional Director issued a notice of con-solidated hearing, copies of which were duly served upon each ofthe Companies and upon the Union.Pursuant to the notice, a hear-ing was held in St. Louis, Missouri, on August 4, 5, 8, 9, 10, 11, and12, 1938, before J. J. Fitzpatrick, the Trial Examiner duly desig-nated by the Board. The Board, the Companies, and the Union wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.1The Companies were incorrectly designated in the petitions and in the formal papersas KMOX Broadcasting Station, KWK Broadcasting Station, KSD Broadcasting Station,WEW Radio Station, and WIL Broadcasting Station,respectively. DECISIONS AND ORDERS -481At the commencement of the hearing the Trial Examiner denied themotions of the several Companies requesting that the Board deter-mine the appropriate bargaining unit under Section 9 (b) of the Actprior to consideration of the question of majority representation un-der Section 9 (c) of the Act.During the course of the hearing theTrial Examiner made several other rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed the rul-ings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon request of the Companies, a hearing was held before theBoard in Washington, District of Columbia, on November 3, 1938,for the purpose of oral argument.The Companies and the Unionwere represented by counsel and participated in the argument.Briefs were submitted by each of the Companies and by the Unionand have been considered by the Board.Upon the entire record in the cases, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESEach company here involved owns and operates, under a licensefrom the Federal Communications Commission, a radio station inSt. Louis, Missouri.All or a large part of the studio equipment usedby each station is received from outside the State of Missouri, and allor a large part of the'electric power used for broadcasting at eachstation is generated outside the State of Missouri.KMOX, KWK,and KSD each stipulated that in the course of its business it re-broadcasts programs originating in radio stations in States other thanthe State of Missouri and in turn sends to such stations, for pur-poses of rebroadcasting, programs originating in its studios in St.Louis.WEW stipulated that it receives and transmits intelligenceto and from foreign countries, territories of the United States, andStates other than the State of Missouri.The programs broadcastby each station here involved have been detected by listeners in allStates within a radius of 500 to 1,000 miles of St. Louis.Each com-pany admits that in the operation of its station it is engaged ininterstate commerce.K111O Y.Columbia Broadcasting System, Inc., a New York cor-poration, owns and 'operates station KMOX, one of a number ofstations situated in various States of the United States and owned or]eased and operated by Columbia Broadcasting System, Inc., as partof a national chain or network.KMOX does a business in excessof $100,000 annually, of which 75 per cent is received from nationaladvertising and 25 per cent from local advertising. 482NATIONAL LABOR RELATIONS BOARDKWK.Thomas Patrick, Inc., a Missouri corporation, owns andoperates station KWK.KWK does a business in excess.of $100,000annually, of which more than 40 per cent is received from programsgiven as part of the National Broadcasting Company's "Blue Net-work System" and the Mutual Broadcasting System, and the balancefrom local advertising.KSD.Pulitzer Publishing Company, a Missouri corporation, ownsand operates station KSD in connection with the publication of adaily newspaper.KSD does a business in excess of $100,000 annually,of which more than 40 per cent is received from programs given aspart of the National Broadcasting Company's "Red Network System."WEW.St. Louis University, an institution of learning located atSt. Louis, owns and operates station WEW.The station does a busi-ness of approximately $65,000 annually, of which 5 to 6 per cent isreceived from national advertising. It also gives programs by elec-trical transcription, a substantial portion of these transcriptionscoming from States other than the State of Missouri.II.THE ORGANIZATION INVOLVEDSt.Louis Local, American Federation of Radio Artists, affiliatedwith A. F. of L., is a labor organization chartered by the AmericanFederation of Radio Artists, which in turn is chartered by the Asso-ciatedActors and Artists of America, an affiliate of the AmericanFederation of Labor. It admits to its membership all employeesof the Companies here involved who sing, act, or speak before themicrophone at stations KMOX, KWK, KSD, and WEW.III.THE QUESTION CONCERNING REPRESENTATIONThe Union began an organizational campaign in St. Louis in Decem-ber 1937 and started to bargain with KSD in March 1938 and withother St. Louis stations shortly thereafter.On May 25, 1938, at ameeting of union representatives with representatives of all the sta-tions here involved, the Companies refused to accept the Union'sclaim to majority representation and raised the question as to theappropriateness of the bargaining unit sought by the Union.Thenegotiations ceased when the parties were unable to come to anagreement on the questions of majority representation and theappropriate unit.We find that a question has arisen concerning the representation-of employees of each company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATIONS UPONCOMMERCEWe find as to each company in these proceedings that the questionconcerning representation which has arisen, occurring in connection DECISIONS AND ORDERS483with its operations described in Section I above, has a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tends to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITIn each petition the Union recites that the appropriate bargainingunit with respect to the company involved in such petition consistsof the "entertainment division of the broadcasting station. . . ." Itdefines this unit in the case of each company to consist of all actors,singers, and announcers on the staff of the company's station or whowork for compensation as free-lance artists on regular programs atsuch station.The Companies maintain that at each station there are two ap-propriate units, one consisting of announcers-and the other consistingof other radio artists.They contend that announcers should not beincluded within the same unit as other radio artists since their inter-ests and duties are dissimilar.They point out that whereas an-nouncers are paid on a salary basis and work a fixed number ofhours per week, the other radio artists are paid on a performancebasis and work only the number of hours necessary to rehearse andproduce the programs for which they are engaged.The Companiesalso elicited the testimony of several announcers who expressed thedesire that the announcers, alone, should constitute a separate unitfor collective bargaining purposes.The record, however, does not support the contention of the Com-panies.Actors, singers, and announcers frequently interchange func-tions at each of the four stations; announcers occasionally act andsing, singers sometimes act and announce their programs, and actorsat times also sing and announce.While participating in a programbefore the microphone, all performers,,, including announcers, areunder the direction of the same producer.They all take part in re-hearsals, use the same script, and take their cues from each other'slines.Announcers are usually given extra compensation for appear-ing as singers or actors, and in securing singing or acting partsin radio shows their services compete directly with those of actorsand singers bidding for such parts.Certain types of announcements, such as dramatized commercialannouncements, are made by either actors or announcers or a com-bination of the two. In fact, there is so great a similarity in thetype of training and talent required, that performers work some-times as announcers and at other times as artists. It was testifiedthat when seeking employment radio artists often call themselveseither announcers or actors, whichever will serve them best insecuring positions. 484NATIONAL LABOR RELATIONS BOARDNor does the weight of evidence establish the desire', of the an-nouncers to constitute a unit by themselves.There is no other labororganization here purporting to represent the announcers, nor didany of the announcers -express a desire to have another organizationbargain for them.The records show that the Companies officiallyclassify a total of 41 persons as announcers at the four stations, ofwhom 28 or 29 are members of the Union. It would seem that thisgroup had already decided against a separate unit by electing toform' one union together with singers and actors rather than toorganize a union for themselves.Of the 41 announcers, 14 werecalled as witnesses at the hearing.Only two of them testified flatlythat they preferred a separate unit.2One was opposed to any unionand was not asked his views about an appropriate unit.Five othersmade equivocal and ambiguous answers to the effect that they hadnot fully considered the question of the appropriate unit or that theydid not oppose a single unit for bargaining purposes but should pre-fer some arrangement whereby the announcers could vote on theirown problems.Six announcers who testified favored one unit un-qualifiedly.Of the 27 announcers not testifying, 17 are membersof the -Union and may be assumed to be in favor of the single,broader unit sought by the Union.Moreover, the history of collective bargaining in the industryshows that the Union has negotiated for both classes of performersIn some four stations the Union has negotiated contracts coveringall the employees in the unit it now requests.Although severalcontracts executed by the Union with the Columbia BroadcastingSystem and the National Broadcasting Company for the employees-in, some of their radio stations do, not cover announcers, they spe-cifically provide that such exclusion should not prejudice the rightof, theUnion later to contend for a larger unit including theannouncers.'--The Companies suggested at the hearing that the staff announcersand other staff radio artists should not be included within the sameunit as free-lance announcers and other free-lance radio artists.Free-lance announcers and artists employed by the Companies do not worksteadily; they are hired when needed foi a particular program orseries of programs, occasionally working concurrently at two or morestations.Little evidence was introduced, however, to show the desir-2 0ne other person who did some announcing along with other duties stated that hepiefei red a separate unit8Cf.Matter of Los Angeles Bi oadcasting Company, IncandAmerican Radio Teleq-raphersAssociation,Broadcast Local No 115, 4 NL R B 443;Matter of, MinnesotaBroadcasting Company Operating TVTONandNewspaper Guild of the Twin Cities, Minne-apolis and St Paul. Local No 2 of the American NewspapersGuild, 7 N L R B 867. - DECISIONS AND ORDERS485-ability of separating the staff from the free-lance groups.On theother hand, some of the Companies have contracts with the AmericanFederation of Musicians covering mnsiciarls permanently attached tothe staff of a particular station and those who perform only on anoccasional program.We find the suggestion for the separation of stafffrom free-lance performers to be without merit.There remains for our consideration the status of employees whoare minors and the employees who are known as "hillbillies."TheUnion expressed some concern at the hearing as to the legal effect ofan instrument, signed by a minor in the State of Missouri but expressed'no aversion to including minors in the appropriate unit if the Boardso directed.The Companies took no position with respect to theirstatus.Since matters of collective bargaining concern employees whoare minors, as well as others, we shall include them in the appropriateunit.The group of employees known as "hillbillies" sing and performon instruments at the various stations.The Union does not requesttheir inclusion in the unit.The "hillbillies," themselves, have beennegotiating for membership in the American Federation of Musicians,an American Federation of Labor affiliate representing musicians atthe stations, and have expressed no desire to be included with theactors, singers, and announcers.They will be excluded from theappropriate unit.We find that all staff actors, singers, and announcers, and all free-lance actors, singers, and announcers, employed by Columbia Broad-casting System, Inc., Thomas Patrick, Inc., Pulitzer Publishing Com-pany, and St. Louis University, respectively, at radio stations KMOX,KWK, KSD, and WEW, respectively, including minors, but exclud-ing "hillbillies," constitute, in the case of each company, a unit appro-priate for the purposes of collective bargaining and that said unit willinsure to employees of each company the full benefit of their right toself-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI.TIIE DETERMINATION OF REPRESENTATIVESThe Union takes the position that any actor, singer, or announcerwho performed before the microphone in any regular program atone of the four broadcasting stations involved, from March 1 throughMay 31, 1938, should be eligible to participate in the choice of abargaining representative at such station.The Companies maintainthat the period from February 1 through July 31, 1938, comprises amore normal period of business operations since such period includespart of the slack season.They voice no strong objection,however, tothe use of the period from March 1 through May 31,1938, as a basis1F7811-39-vol i0--32 486NATIONAL LABOR RELATIONS BOARDfor determining eligibility.Under the circumstances, we shall directthat the,latter period-be used.The'Companies maintain that free-lance artists are not employeesof any particular company, and that if they are held to be employees,they should not be permitted to participate in the choice of bargain-ing representatives at more than one station.We find these objec-tions to be without merit.Free-lance artists work on the Companies'premises under the supervision of the Companies' officials, and theyare paid by the Companies. They are clearly employees of each com-pany for which they work.We are also of the opinion that they havean interest in the conditions of employment and a right to participatein the choice of collective bargaining representatives in suchcompany.4Radio artists who performed before the microphone at these sta-tions from March 1 through May 31, 1938, but who were hired andpaid by advertising agencies or sponsors rather than by the Com-panies, or who performed gratuitously, receiving no compensationfrom the Companies, are not considered employees of the Companiesand therefore are not eligible to participate in the choice of represen-tatives to bargain with the Companies.Each of the Companies introduced in evidence without objectionfrom the Union a record of its employees appearing before the micro-phone.Also introduced in evidence without objection from eitherthe Companies or the Union was a list of all the union members, pre-pared by Board representatives at the request of the parties, the databeing taken from signed membership application cards.The Boardhas compared the names on this list with the names on the recordsintroduced by the various Companies to determine the Union's repre-sentation at each station."KMOX.The records show a-total of 62 persons in the appropriateunit employed on regular programs at station KMOX during theperiod from' March 1 through May 31, 1938.Of these, at least 47were members of the Union.We find that the Union has been desig-nated and selected by a majority of the employees in the appropriateunit as their representative for the purposes of collective bargain-ing.It is, therefore, the exclusive representative of all the employeesin such unit for the purposes of collective bargaining and we will socertify.4CfMatter of Luckenbach Steamship Company, Inc et atandGatemen, Watchmen andMiscellaneousWaterfrontWorkers Union,Local38-124; International Longs horeinell'sAssociation, 2N. L. R. B 181, in which none of the parties questioned the right of casualemployees to participate in the elections conducted at more than one of the companiesthere involved.cThe Union also introduced in evidence lists of union members and non-members em-ployed at the various stations.These lists were admittedly drawn only from the memoryof union members employed at the stations, and the Companies objected to their admissionin evidenceThey are not relied upon in the compilations below. DECISIONS AND ORDERS487KSDand WEW. The Companies' records show a total of 58 per-sons and 10 persons in the appropriate unit employed on-regular pro-grams at stations KSD and WEW, respectively, during the period,from March 1 through May 31, 1938. A comparison of these nameswith the list of union members fails to show that a majority of these58 persons or of these 10 persons have designated the Union as theircollective bargaining representative.6We find that elections by secretballot are necessary to resolve the questions concerning representation.Eligible to vote in the elections at stations KSD and WEW will beall staff actors, singers, and announcers, and all free-lance actors,singers and announcers employed by Pulitzer Publishing Companyand St. Louis University, respectively, who performed before themicrophone in a regular program, at station KSD and WEW, re-spectively, from March` 1 through May 31, 1938, including-minors butexcluding "hillbillies" and staff actors, singers, and. announcers whohave quit or have been discharged for cause since March 1, 1938.KWK.The records list the names of persons in the appropriate unitwho were employed on regular programs at station KWK during theperiod from February 1 through July 31, 1938. It is impossible fromthe evidence to determine accurately which of these employees workedfrom March 1 through May 31, 1938, and it is consequently impossibleto determine whether or not the Union represents a majority in theappropriate unit.We find that an election by secret ballot is neces-sary to resolve the question concerning representation.Eligible tovote in such election will be all staff actors, singers, and announcers,and all free-lance actors, singers, and announcers employed by ThomasPatrick, Inc., who performed before the microphone in a regularprogram at station KWK from March 1 through May 31, 1938, in-cluding minors but excluding "hillbillies" and staff actors, singers,and announcers who have quit or have been discharged for causesinceMarch 1, 1938.Upon the basis of the above findings of fact and upon the entirerecord in this proceeding, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Columbia Broadcasting System, Inc.,Thomas Patrick, Inc., Pulitzer Publishing Company, and St. Louis° In the case Of WEW, the records show that five employees are members of the UnionThe Union contended that the name of Keith Gunther, a union member, should have beenincluded, giving the Union a 6 to 5 majority.While it is true that Gunther receivedcompentatioii from WEW as an announcer during the period from March 1 through May31, 1938, the record establishes that he was no longer employed at WEW at the time ofthe hearingTheie is nothing in the record to indicate the reason for his leaving theemploy of WEW, so it must be assumed that he quit or was discharged for causeUnderthe circumstances, the Union's representation of a majority of the employees at the timeof the hearing has not been conclusively established 488NATIONAL LABOR RELATIONS BOARDUniversity,respectively,St. Louis, Missouri,within the meaning ofSection 9(c)and Section 2 (6) and(7)of the National LaborRelations Act.2.All staff actors,singers, and announcers,and all free-lance actors,singers, and announcers employed by Columbia Broadcasting System,Inc.,Thomas Patrick, Inc., Pulitzer Publishing Company, and St.Louis University, respectively, at radio stations KMOX, KWK, KSD,andWEW,including minors but excluding "hillbillies,"constitutein the case of each company,a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.3. St. Louis Local, American Federation of Radio Artists, affiliatedwith A. F. of L.,is the exclusive representative of all the employeesof Columbia Broadcasting System, Inc. in such unit at radio stationKMOX for the purposes of collective bargaining,within the meaningof Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that St. Louis Local, American Federationof Radio Artists, affiliated with A. F. of L., has been designated andselectedby a majorityof all staff actors,singers, and announcers andall free-lance actors,singers, and announcers employed by ColumbiaBroadcasting System, Inc., at radio station KMOX, including minorsbut excluding"hillbillies,"as their representative for the purposesof collective bargaining and that, pursuant to the provisions of Sec-tion 9 (a) of the Act, St. Louis Local, American Federation of RadioArtists, affiliated with A. F. of L.,is the exclusive representative ofall such employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1,as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Board'to ascertain representatives for collective bargaining with Thomas. DECISIONS AND ORDERS489Patrick, Inc., an election by secret ballot shall be conducted withinthirty (30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all staff actors, singers, and announcers, and all free-lanceactors, singers, and announcers employed by Thomas Patrick, Inc., atradio station KWK, St. Louis, Missouri, who performed before themicrophone in a regular program at such station from March 1through May 31, 1938, including minors but excluding "hillbillies"and staffactors, singers, and announcers who have quit or have beendischarged for causesinceMarch 1, 1938, to determine whether ornot they desire to be represented by St. Louis Local, American Fed-eration of Radio Artists, affiliated with A. F. of L., for the purposesof collective bargaining; and it isFURTHER DIRECTED` that, as part of the investigation authorized bythe Board to ascertain representatives for collective bargaining withPulitzer Publishing Company, an election by secret ballot shall beconducted within thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theFourteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among allstaffactors, singers, and announcers,and all free-lance actors, singers, and announcers employed byPulitzer Publishing Company, at radio station KSD, St. Louis, Mis-souri,who performed before the microphone in a regular programat such station from March 1 through May 31, 1938, including minorsbut excluding "hillbillies" and staff actors, singers, and announcerswho have quit or have been discharged for cause since March 1, 1938,to determine whether or not they desire to be represented by St. LouisLocal, American Federation of Radio Artists, affiliated with A. F.of L., for the purposes of collective bargaining; and it isFURTHER DIRECTEDthat, as part of the investigation authorized bythe Board to ascertain representatives for collective bargaining withSt. Louis University, an election by secret ballot shall be conductedwithin thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the FourteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations,among all staffactors, singers, and announcers, and allfree-lanceactors, singers, and announcers employed by St. LouisUniversity, at radio stationWEW, St. Louis, Missouri, who per-formed before the microphonein a regularprogram at suchstationfrom March 1 through May 31,1938, includingminors but excluding 490NATIONAL LABOR RELATIONS BOARD"hillbillies" and staff actors, singers, and announcers who have quitor have been-discharged for cause since March 1, 1938, to determinewhether or not they desire to be represented by St. Louis Local, Amer-ican Federation of Radio Artists, affiliated with A. F. of L., for thepurposes of collective bargaining.[SAME TITLE]SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJanuary 20, 1939On December 12, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision,Certification of Representatives,and Direction of Elections in the above-entitled proceeding.TheDirection of Elections directs,inter alia,that an election by secretballot be conducted among all staff actors,singers, and announcers,and all free-lance actors,singers, and announcers employed byPulitzer Publishing Company,herein called the Company,at radiostationKSD, St. Louis, Missouri,who performed before the micro-phone in a regular program at such station from March 1 throughMay 31, 1938,including minors but excluding"hillbillies"and staffactors, singers,and announcers who had quit or had been dischargedfor cause since March 1, 1938, to determine whether or not they de-sired to be represented by St.LouisLocal,American Federation ofRadio Artists,affiliatedwith A.F. of L.,herein called the Union, forthe purposes of collective bargaining.On December 31, 1938, repre-sentatives of the Company,the Union,and the Board entered intothe following stipulation:The National Labor Relations Board having determined inits decision and direction of election in this matter,dated De-cember 12, 1938, that in order to insure to employees the fullbenefit of their rights to self-organization and to collective bar-gaining, and otherwise to effectuate the policies of the NationalLabor Relations Act, the unit appropriate for the purposes ofcollective bargaining consists of all staff actors, singers andannouncers and all free lance actors,singers and announcersemployed by the Pulitzer Publishing Company at Radio StationKSD, : including minors,-but excluding"hill-billies" ;and evi-dence having now been adduced by the St. Louis Local, AmericanFederation of Radio Artists, which has determined to thePulitzer Publishing Company's full satisfaction that a majority DECISIONS AND ORDERS491of the employees of the company in said unit are members in-good standing of 'the union and, have -designated the 'union astheir exclusive bargaining representative:Therefore it is hereby stipulated by and between the partieshereto that the St. Louis Local, American Federation of RadioArtists represents a majority of the employees for the purposesof collective bargaining in the unit set forth above, and thattheNational Labor Relations Board may forthwith enter anorder certifying the St. Louis Local, American Federation ofRadio Artists, affiliated with American Federation of Labor, asthe exclusive bargaining agent of the employees of the PulitzerPublishing Company at Radio Station KSD in the abovedescribedunit, the Company freely consenting thereto inaccordance with its established policy.The above stipulation is hereby approved.The Regional Director for the Fourteenth Region has conductedan investigation and has made a comparison of the Union's recordsand the appropriate pay rolls of the company. Such investigationand comparison reveals that the Union represents a majority of theemployees in the unit found by the Board to be appropriate.We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, theexclusive representative of all the employees in such unit for thepurposes of collective bargaining and we will so certify.Upon the basis of the above stipulation and findings of fact andupon the entire record in the case, the Board makes the following :SUPPLEMENTAL CONCLUSION OF LAWSt.Louis Local, American Federation of Radio Artists, affiliatedwith A. F. of L., is the exclusive representative of all staff actors,singers, and announcers, and all free-lance actors, singers, and an-nouncers employed by Pulitzer Publishing Company at Radio StationKSD, including minors but excluding "hillbillies," for the purposesof collective bargaining, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela.tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, 492NATIONAL LABOR RELATIONS BOARDIT Is HEREBY CERTIFIEDthat St. Louis Local, American Federationof Radio Artists, affiliated with A. F. of L., has been designated andselected by a majority of all staff actors, singers, and announcers andall free-lance actors, singers, and announcers employed by PulitzerPublishing Company, at Radio Station KSD, including minors butexcluding "hillbillies," as their representative for the purposes ofcollective bargaining and that, pursuant to the provisions of Section9 (a) of the Act, St. Louis Local, American Federation of RadioArtists, affiliated with A. F. of L., is the exclusive representative ofall such employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.10 N. L R. B, No. 36a.